Exhibit 10.75

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into effective as
of December 12, 2008, by and between FX ENERGY, INC., a Nevada corporation (the
“Corporation”), and [name of indemnitee] (“Indemnitee”), based on the following:

 

PREMISES

 

A.         The Restated Articles of Incorporation of the Corporation (the
“Articles”) and the Bylaws (the “Bylaws”) provide for indemnification of the
Corporation’s directors and officers to the fullest extent permitted by any
applicable and controlling Nevada law, statute, rule, decision, or finding
(collectively, “Nevada Law”) and contemplate that contracts and other
arrangements may be entered into respecting indemnification of officers and
directors.

 

B.         The parties recognize the continued difficulty in obtaining liability
insurance for the Corporation’s directors, officers, employees, stockholders,
controlling persons, agents, and fiduciaries, the significant increases in the
cost of such insurance, and the general reductions in the coverage of such
insurance. Furthermore, the parties further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
controlling persons, stockholders, agents, and fiduciaries to expensive
litigation risks at the same time as the availability and coverage of liability
insurance have been severely limited.

 

C.         Indemnitee does not regard the current protection available under the
Articles, Bylaws, and insurance as adequate under the present circumstances, and
Indemnitee and other directors, officers, employees, stockholders, controlling
persons, agents, and fiduciaries of the Corporation may not be willing to serve
in such capacities without additional protection. Moreover, the Corporation
(i) desires to attract and retain the involvement of highly qualified persons,
such as Indemnitee, to serve the Corporation and, in part, in order to induce
Indemnitee to be involved with the Corporation, (ii) wishes to provide for the
indemnification and advancing of expenses to Indemnitee to the maximum extent
permitted by law, and (iii) wishes to assure Indemnitee that there will be
increased certainty of adequate protection in the future.

 

D.         In addition to any insurance purchased by the Corporation on behalf
of Indemnitee, it is reasonable, prudent, and necessary for the Corporation to
obligate itself contractually to indemnify Indemnitee so that he may remain free
from undue concern that he will not be adequately protected both during his
service as an executive officer and a director of the Corporation and following
any termination of such service.

 

E.         This Agreement is a supplement to and in furtherance of the Articles
and Bylaws and shall not be deemed a substitute therefor or to abrogate any
rights of Indemnitee thereunder.

 

F.          The directors of the Corporation have duly approved this Agreement
and the indemnification provided herein with the express recognition that the
indemnification arrangements provided herein exceed that which the Corporation
would be required to provide pursuant to Nevada Law.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

 

--------------------------------------------------------------------------------

                1.             Definitions. As used in this Agreement:

 

(a)         The term “Indemnifiable Matter” means any event, occurrence, status,
or condition that takes place either prior to or after the execution of this
Agreement, including any threatened, pending, or completed action, suit,
proceeding or alternative dispute resolution activity, whether brought by or in
the right of the Corporation or otherwise and whether of a civil, criminal,
administrative, or investigative nature, in which Indemnitee was, is, or
believes might be involved as a party, witness, or otherwise (except any of the
foregoing initiated by Indemnitee pursuant to section 17(a) to enforce
Indemnitee’s rights under this Agreement), by reason of the fact, in whole or in
part, that Indemnitee is or was actually or allegedly a director, officer,
agent, or advisor of the Corporation; by reason of any action actually or
allegedly taken by him or of any inaction or omission on his part while acting
as a director, officer, agent, or advisor of the Corporation; by reason of the
registration, offer, sale, purchase, or ownership of any securities of the
Corporation; by reason of any duty owed to, respecting, or in connection with
the Corporation; or by reason of the fact, in whole or in part, that he is or
was actually or allegedly serving at the request of the Corporation as a
director, officer, employee, agent, or advisor of another corporation,
partnership, joint venture, trust, limited liability company, or other entity or
enterprise, in each case whether or not he is acting or serving in any such
capacity at the time any loss, liability, or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement and even
though Indemnitee may have ceased to serve in such capacity.

 

(b)        The term “Losses” means any and all losses, claims, damages,
expenses, liabilities, judgments, fines, penalties and actions in respect
thereof, as they are incurred, against Indemnitee in connection with an
Indemnifiable Matter; amounts paid by Indemnitee in settlement of an
Indemnifiable Matter; any indirect, consequential, or incidental damages
suffered or incurred by Indemnitee; and all attorneys’ fees and disbursements,
accountants’ fees and disbursements, private investigation fees and
disbursements, retainers, court costs, payments of attachment, appeal or other
bonds or security, transcript costs, fees of experts, fees and expenses of
witnesses, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses reasonably incurred by or for Indemnitee in connection with
prosecuting, defending, preparing to prosecute or defend, investigating,
appealing, or being or preparing to be a witness in any threatened or pending
Indemnifiable Matter or establishing Indemnitee’s right or entitlement to
indemnification for any of the foregoing.

 

(c)         Reference to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Corporation” shall include any service as a director, officer, employee, agent,
or advisor with respect to an employee benefit plan, its participants, or
beneficiaries; and a person who acted in good faith and in a manner he
reasonably believed to be in the interests of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Corporation” as referred to in this
Agreement.

 

(d)        The term “Indemnitee” shall include the Indemnitee named in the first
paragraph of this Agreement and such Indemnitee’s actual or alleged alter egos,
spouse, family members, and corporations, partnerships, limited liability
companies, trusts, and other enterprises or entities of any form whatsoever
under the control of any of the foregoing, and the property of all of the
foregoing. The term “control” (including the terms “controlling,” “controlled
by,” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a person or entity, whether through the ownership of voting securities, by
contract, or otherwise, as interpreted under the Securities Act of 1933 or the
Securities Exchange Act of 1934.

 

 

3

 



 

--------------------------------------------------------------------------------



(e)         The term “substantiating documentation” shall mean copies of bills
or invoices for costs incurred by or for Indemnitee, or copies of court or
agency orders, decrees, or settlement agreements, as the case may be,
accompanied by a declaration, which need not be notarized, from Indemnitee that
such bills, invoices, court or agency orders, decrees, or settlement agreements
represent costs or liabilities meeting the definition of “Losses” herein.

 

(f)         Except as provided in section 15, the term “Independent Counsel”
shall mean an attorney, law firm, or member of a law firm, who (or which) is
licensed to practice law in the state of Nevada and is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent (i) the Corporation or Indemnitee in any other matter
material to either such party; or (ii) any other party to the Indemnifiable
Matter giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Corporation or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement. From time to
time, the Corporation may select and preapprove the names of persons or law
firms that it deems qualified as Independent Counsel under the foregoing
criteria. Further, at the request of Indemnitee, the Corporation shall review
the qualifications and suitability under the foregoing criteria of persons or
law firms selected by Indemnitee and preapprove them as Independent Counsel if
they meet the foregoing criteria. An Independent Counsel that has already been
preapproved by the board of directors may be appointed as Independent Counsel
without any further evaluation, so long as such prospective Independent Counsel
continues, as determined by the board of directors, to remain independent.

 

(g)        A “Change in Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Section 13(d)(3) and 14(d)(2) of the
Securities Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation or a corporation
owned directly or indirectly by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation, (1) that is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then-outstanding voting securities,
increases its beneficial ownership of such securities by 5% or more over the
percentage so owned by such person, or (2) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of securities of the Corporation representing more than 30% of the
total voting power represented by the Corporation’s then-outstanding voting
securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the board of directors of the
Corporation and any new director whose election by the board of directors or
combination for election by the Corporation’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof, or (iii) the stockholders of the Corporation approve a merger
or consolidation of the Corporation with any other corporation other than a
merger or consolidation that would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least two-thirds of the total voting power represented
by the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of (in one transaction
or a series of transactions) all or substantially all of the Corporation’s
assets.

 

 

3

 



 

--------------------------------------------------------------------------------

             2.          Indemnity of Indemnitee. The Corporation hereby agrees
to indemnify, protect, defend and hold harmless Indemnitee against any and all
Losses incurred by reason of the fact that Indemnitee is or was a director,
officer, agent, or advisor of the Corporation, or is or was serving at the
request of the Corporation as a director, officer, employee, agent or advisor of
another corporation, partnership, joint venture, trust, limited liability
company, or other entity or enterprise, to the fullest extent permitted by
Nevada Law. The termination of any Indemnifiable Matter by judgment, order of
the court, settlement, conviction, or upon a plea of nolo contendere, or its
equivalent, shall not, of itself, create a presumption that Indemnitee is not
entitled to indemnification, and with respect to any criminal proceeding, shall
not create a presumption that such person believed that his conduct was
unlawful. The indemnification provided herein shall be applicable whether or not
the breach of any standard of care or duty, including a breach of a fiduciary
duty, of the Indemnitee is alleged or proven, except as limited by section 3
herein. Notwithstanding the foregoing, in the case of any Indemnifiable Matter
brought by or in the right of the Corporation, Indemnitee shall not be entitled
to indemnification for any claim, issue, or matter as to which Indemnitee has
been adjudged by a court of competent jurisdiction, after exhaustion of all
appeals therefrom, to be liable to the Corporation or for amounts paid in
settlement to the Corporation unless, and only to the extent that, the court in
which the Indemnifiable Matter was brought or another court of competent
jurisdiction determines, on application, that in view of all the circumstances,
the person is fairly and reasonably entitled to indemnity for such expenses as
the court deems proper.

 

3.          Limit on Indemnification. Notwithstanding any breach of any standard
of care or duty, including breach of a fiduciary duty, by the Indemnitee, the
Corporation shall indemnify Indemnitee except when a final adjudication
establishes that Indemnitee’s acts or omissions involved intentional misconduct,
fraud, or a knowing violation of law and were material to the cause of action.

 

4.          Choice of Counsel. Indemnitee shall be entitled to employ and be
reimbursed for the fees and disbursements of counsel separate from that chosen
by any other person or persons whom the Corporation is obligated to indemnify
with respect to the same or any related or similar Indemnifiable Matter.

 

5.          Advances of Losses. Losses (other than judgments, penalties, fines,
and settlements) incurred by Indemnitee shall be paid by the Corporation, in
advance of the final disposition of the Indemnifiable Matter, within 10 days
after receipt of Indemnitee’s written request accompanied by substantiating
documentation.

 

6.          Officer and Director Liability Insurance. The Corporation shall,
from time to time, make the good faith determination whether or not it is
practicable for the Corporation to obtain and maintain a policy or policies of
insurance with reputable insurance companies providing the officers and
directors of the Corporation with coverage for losses, or to ensure the
Corporation’s performance of its indemnification obligations under this
Agreement. Among other considerations, the Corporation will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage. The Corporation shall consult with and be heard by Indemnitee in
connection with the Corporation’s actions hereunder. In all policies of director
and officer liability insurance, (a) Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Corporation’s directors, if
Indemnitee is a director, or of the Corporation’s officers, if Indemnitee is not
a director of the Corporation but is an officer; and (b) the policy shall
provide that it shall not be cancelled or materially modified without 30 days’
prior written notice to Indemnitee. Notwithstanding the foregoing, the
Corporation shall have no obligation to obtain or maintain such insurance if the
Corporation determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage provided, if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit, or if Indemnitee
is covered by similar insurance maintained by a subsidiary or parent of the
Corporation.

 

 

4

 



 

--------------------------------------------------------------------------------

             7.          Indemnification Trust Fund or Other Financial
Arrangements. Pursuant to Nevada Revised Statutes § 78.752 or any successor
Nevada Law, the Corporation may establish an indemnification trust fund or make
other financial arrangements acceptable to Indemnitee for Indemnitee’s benefit.
Indemnitee shall be an intended third-party beneficiary of any such fund or
arrangement, with the right, power, and authority of the Indemnitee to sue for,
enforce, and collect the same, in the name, place, and stead of the Corporation
or otherwise, for Indemnitee’s benefit. Such fund or other arrangements shall be
available to Indemnitee for payment of Losses upon the Corporation’s failure,
inability, or refusal to pay Losses incurred by the Indemnitee.

 

8.          Right of Indemnitee to Indemnification upon Application; Selection
of Independent Counsel; Procedure upon Application.

 

(a)         Any application for indemnification under this Agreement, other than
when Losses are paid in advance of any final disposition pursuant to section 5
hereof, shall be submitted to the board of directors. If a quorum of the board
of directors were not parties to the action, suit, proceeding or other matter, a
majority of the directors who were not parties to the action, suit, proceeding
or other matter may determine whether indemnification of the applicant is not
prohibited by law or may have such determination made by Independent Counsel in
a written decision. If a quorum of the board directors who were not parties to
the action cannot be obtained, the board of directors shall have such
determination made by Independent Counsel in a written decision. Notwithstanding
the foregoing, however, the board of directors may under any circumstances
submit the determination of whether indemnification is proper in the
circumstances to the stockholders. The board of directors shall respond to a
request for indemnification or initiate the process of submitting the
determination to the stockholders within 45 days after receipt by the
Corporation of the written application for indemnification.

 

(b)        If required, Independent Counsel shall be selected by the board of
directors, and the Corporation shall give written notice to Indemnitee advising
him of the identity of Independent Counsel so selected. Indemnitee may, within
seven days after such written notice of selection shall have been given, deliver
to the Corporation a written objection to such selection. Such objection may be
asserted only on the ground that Independent Counsel so selected does not meet
the requirements of “Independent Counsel,” as defined in section 1, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is made, Independent Counsel so selected
may not serve as Independent Counsel unless and until a court has determined
that such objection is without merit. If, within 20 days after submission by
Indemnitee of a written objection to the Independent Counsel selected, the
Corporation has failed to identify a replacement Independent Counsel, the
Indemnitee may petition any court of competent jurisdiction for resolution of
any objection that shall have been made by Indemnitee to the Corporation’s
selection of Independent Counsel and for appointment as Independent Counsel of a
person selected by such court or by such other person as such court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Independent Counsel. The Corporation shall
pay any and all reasonable fees and expenses of Independent Counsel incurred by
such Independent Counsel in connection with its fees and expenses incident to
the procedures of this section 8 regardless of the manner in which such
Independent Counsel was selected or appointed.

 

 

5

 



 

--------------------------------------------------------------------------------

            (c)         The right to indemnification or advances as provided by
this Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction. The burden of proving that indemnification is not appropriate
shall be on the Corporation. Neither the failure of the Corporation (including
its board of directors or Independent Counsel) to have made a determination
prior to the commencement of such action that indemnification is proper in the
circumstances, nor an actual determination by the Corporation (including its
board of directors or Independent Counsel) that indemnification is not proper in
the circumstances, shall be a defense to the action, suit, proceeding, or other
matter or create a presumption that indemnification is not proper in the
circumstances.

 

9.          Notice to Insurers. If, at the time of the receipt of an application
for indemnification pursuant to section 2 hereof or a request for advances of
Losses pursuant to section 5 hereof, the Corporation has director and officer
liability insurance in effect, the Corporation shall give prompt notice of the
commencement of such Indemnifiable Matter to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such
Indemnifiable Matter in accordance with the terms of such policies.

 

10.        Undertaking by Indemnitee. Indemnitee hereby undertakes to repay to
the Corporation any advances of Losses pursuant to this Agreement to the extent
that it is ultimately determined that Indemnitee is not entitled to
indemnification.

 

11.        Indemnification Hereunder Not Exclusive. The indemnification and
advancement of Losses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under the Articles or
Bylaws, the Nevada Law, any policy or policies of directors’ and officers’
liability insurance, any other agreement, any vote of stockholders or
disinterested directors, or otherwise, both as to action in his official
capacity and as to action in another capacity while holding such office
(together, “Other Indemnification”). However, Indemnitee shall reimburse the
Corporation for amounts paid to him under Other Indemnification and not under
this Agreement in an amount equal to any payments received pursuant to such
Other Indemnification, to the extent such payments duplicate any payments
received pursuant to this Agreement.

 

12.        Continuation of Indemnity. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee is a
director, officer, employee, agent, or advisor of the Corporation (or is or was
serving at the request of the Corporation as a director, officer, employee,
agent, or advisor of another corporation, partnership, joint venture, trust,
limited liability company, or other enterprise) and shall continue thereafter so
long as Indemnitee shall be subject to any possible Indemnifiable Matter.

 

13.        Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of Losses, but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
Losses to which Indemnitee is entitled.

 

14.        Settlement of Claims. The Corporation shall not be liable to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any Indemnifiable Matter effected without the Corporation’s written consent. The
Corporation shall not settle any Indemnifiable Matter in any manner that would
impose any penalty or limitation on Indemnitee’s rights under this Agreement
without Indemnitee’s written consent. Neither the Corporation nor Indemnitee
will unreasonably withhold its consent to any proposed settlement. The
Corporation shall not be liable to indemnify Indemnitee under this Agreement
with regard to any judicial award if the Corporation was not given a reasonable
and timely opportunity, at its expense, to participate in the defense of such
action.

 

 

6

 



 

--------------------------------------------------------------------------------

                15.           Change in Control.

 

(a)         Notwithstanding the provisions of Section 6, any provision for the
benefit of officers and directors existing immediately prior to a Change of
Control, including officer and director liability insurance, an indemnification
trust fund or other financial arrangements, shall be maintained for so long as
Indemnitee is subject to any Indemnifiable Matter. In the case of officer and
director liability insurance, such insurance shall be maintained with the same
scope and amount of coverage, with no larger deductible or retention amounts,
and otherwise on the same terms and conditions as were in effect immediately
prior to such Change of Control unless such coverages, terms and conditions are
no longer available.

 

(b)        With respect to all matters thereafter arising concerning the rights
of Indemnitee to payments of Losses under this Agreement or any other agreement,
or under the Articles or Bylaws as now or hereafter in effect, independent
counsel shall be selected by the Indemnitee and approved by the Corporation
(which approval shall not be unreasonably withheld). Such counsel, among other
things, shall render its written opinion to the Corporation and Indemnitee as to
whether and to what extent Indemnitee would be permitted to be indemnified under
Nevada Law as determined in accordance with section 18(d). The Corporation
agrees to abide by such opinion and to pay the reasonable fees of the
independent counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

16.          Termination of Previous Indemnification Agreement. Upon execution
of this Agreement, the previous Indemnification Agreement dated [previous
agreement date], by and between the Corporation and Indemnitee shall terminate
and be of no further force or effect, provided that Indemnitee shall be entitled
to all of the benefits and rights under this Agreement respecting any Losses
arising from, related to, or in connection with Indemnifiable Matters prior to
the date of this Agreement.

 

 

17.

Enforcement.

 

(a)         The Corporation expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on the Corporation
hereby in order to induce Indemnitee to serve as a director or officer of the
Corporation, and acknowledges that Indemnitee is relying upon this Agreement in
continuing as a director or officer. The Corporation shall be precluded from
asserting in any action commenced pursuant to this section 17 that the
procedures and presumptions in this section are not valid, binding and
enforceable and shall stipulate in any such judicial proceedings that the
Corporation is bound by all of the provisions of this Agreement.

 

(b)        In any action commenced pursuant to this section 17, Indemnitee shall
be presumed to be entitled to indemnification and advancement of Losses in
accordance with section 5 under this Agreement, as the case may be, and the
Corporation shall have the burden of proof in overcoming such presumption and
must show by clear and convincing evidence that Indemnitee is not entitled to
indemnification or advancement of Losses, as the case may be.

 

 

7

 



 

--------------------------------------------------------------------------------

                (c)         The execution of this Agreement shall constitute the
Corporation’s stipulation by which it shall be irrevocably bound in any action
by Indemnitee for enforcement of Indemnitee’s rights hereunder that the
Corporation’s obligations set forth in this Agreement are unique and special,
and that failure of the Corporation to comply with the provisions of this
Agreement will cause irreparable and immediate injury to Indemnitee, for which a
remedy at law will be inadequate. As a result, in addition to any other right or
remedy Indemnitee may have at law or in equity respecting a breach of this
Agreement, Indemnitee shall be entitled to injunctive or mandatory relief
directing specific performance by the Corporation of its obligations under this
Agreement.

 

 (d)        In the event that Indemnitee shall deem it shall be necessary or
desirable to retain legal counsel and/or incur other costs and expenses in
connection with the interpretation or enforcement of any or all of Indemnitee’s
rights under this Agreement, Indemnitee shall be entitled to recover from the
Corporation, and the Corporation shall indemnify Indemnitee against, any and all
fees, costs, and expenses (of the types described in the definition of Losses in
section 1(b)) incurred by Indemnitee in connection with the interpretation or
enforcement of said rights. The Corporation shall make payment to the Indemnitee
at the time such fees, costs, and expenses are incurred by Indemnitee. If,
however, the Indemnitee does not prevail in such action under this section 17,
Indemnitee shall repay any and all such amounts to the Corporation. If it shall
be determined in an action pursuant to this section 17 that Indemnitee is
entitled to receive part but not all of the indemnification or advancement of
fees, costs, and expenses or other benefit sought, the expenses incurred by
Indemnitee in connection with an action pursuant to this section 17 shall be
equitably allocated between the Corporation and Indemnitee. Notwithstanding the
foregoing, if a Change in Control shall have occurred, Indemnitee shall be
entitled to indemnification under this section 17 regardless of whether
Indemnitee ultimately prevails in such judicial adjudication or arbitration.
This section 17(b) is not subject to the provisions of section 8.

 

18.            Governing Law; Binding Effect; Amendment and Termination;
Construction.

 

(a)         This Agreement shall be interpreted and enforced in accordance with
Nevada Law.

 

(b)        This Agreement shall be binding upon the Corporation, its successors
and assigns, and shall inure to the benefit of Indemnitee such Indemnitee’s
actual or alleged alter egos, spouse, family members, and corporations,
partnerships, limited liability companies, trusts, and other enterprises or
entities of any form whatsoever under the control of any of the foregoing, the
property of all of the foregoing, and the successors and assigns of all of the
foregoing.

 

(c)         No amendment, modification, termination, or cancellation of this
Agreement shall be effective unless in writing signed by the Corporation and
Indemnitee.

 

(d)        This Agreement shall be construed liberally in favor of the
Indemnitee to the fullest extent possible under Nevada Law, even if such
indemnification is not specifically authorized by this Agreement or any other
agreement, the Articles or Bylaws, or by Nevada Law. In the event Nevada Law is
changed after the date of this Agreement, through statutory amendment, judicial
interpretation, administrative regulations or otherwise, to allow additional
indemnification or to remove or restrict current limitations on indemnification,
this Agreement shall be deemed to be amended and reformed so that Indemnitee
shall enjoy by this Agreement the greater benefits of such change. In the event
of any change in Nevada Law that narrows or restricts the right of a Nevada
corporation to indemnify Indemnitee, such change, to the extent not otherwise
required by Nevada Law to be applied to Indemnitee in the relevant
circumstances, shall have no effect on this Agreement or the rights and
obligations of the parties hereunder.

 

 

8

 



 

--------------------------------------------------------------------------------

              19.           Mutual Acknowledgement. Both the Corporation and
Indemnitee acknowledge that in certain instances, federal law or applicable
public policy may prohibit the Corporation from indemnifying its directors and
officers under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Corporation has undertaken, or may be required in the
future to undertake with the Securities and Exchange Commission, to submit the
question of indemnification to a court in certain circumstances for a
determination of the Corporation’s right under public policy to indemnify
Indemnitee.

 

 20.         Severability. If any provision of this Agreement shall be held to
be invalid, illegal, or unenforceable:

 

(a)         the validity, legality, and enforceability of the remaining
provisions of this Agreement shall not be in any way affected or impaired
thereby; and

 

(b)        to the fullest extent possible, the provisions of this Agreement
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal, or unenforceable.

 

Each section of this Agreement is a separate and independent portion of this
Agreement. If the indemnification to which Indemnitee is entitled as respects
any aspect of any claim varies between two or more sections of this Agreement,
that section providing the most comprehensive indemnification shall apply.

 

 21.        Notice. Any notice, demand, request, or other communication
permitted or required under this Agreement shall be in writing and shall be
deemed to have been given as of the date so delivered, if personally served; as
of the date so sent, if transmitted by facsimile and receipt is confirmed by the
facsimile operator of the recipient; as of the date so sent, if sent by
electronic mail and receipt is acknowledged by the recipient; one day after the
date so sent, if delivered by overnight courier service; or three days after the
date so mailed, if mailed by certified mail, return receipt requested, addressed
as follows:

 

 

If to the Corporation:

FX Energy, Inc.

 

3006 Highland Drive, Suite 206

 

Salt Lake City, UT 84106

 

Facsimile: (801) 486-5575

 

E-mail: davidpierce@fxenergy.com

 

 

If to Indemnitee, to:

[name of Indemnitee]

 

[confidential address]

 

or such other addresses, facsimile numbers, or electronic mail address as shall
be furnished in writing by any party in the manner for giving notices hereunder.

 

 

 

9

 



 

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
to be effective on and as of the day and year first above written.

 

 

Corporation:

 

 

FX ENERGY, INC.

 

 

 

By: /s/

 

Its officer

 

 

Indemnitee:

 

 

 

/s/

 

[name of indemnitee]

 

 

Related Schedule

 

Name of Indemnitee

Date of Superseded Agreement

Effective Date

 

 

 

Scott J. Duncan

December 9, 2004

December 12, 2008

Dennis B. Goldstein

December 9, 2004

December 12, 2008

Arnold S. Grundvig, Jr.

December 9, 2004

December 12, 2008

Richard F.P. Hardman

December 9, 2004

December 12, 2008

Thomas B. Lovejoy

December 9, 2004

December 12, 2008

Jerzy B. Maciolek

December 9, 2004

December 12, 2008

Clay Newton

December 9, 2004

December 12, 2008

Andrew W. Pierce

December 9, 2004

December 12, 2008

David N. Pierce

December 9, 2004

December 12, 2008

David L. Worrell

December 9, 2004

December 12, 2008

H. Allen Turner

February 20, 2007

December 12, 2008

 

 

 

10

 



 

 